Citation Nr: 0023542	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  92-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of bilateral frozen feet with right lumbar 
sympathectomy for the period July 25, 1991, through January 
11, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a frozen left foot for the period commencing 
January 12, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction with headaches for the period July 25, 1991, 
through March 25, 1997.

4.  Entitlement to an evaluation in excess of 70 percent for 
anxiety reaction with headaches for the period commencing 
March 26, 1997.  

5.  Entitlement to an effective date earlier than March 26, 
1997, for assignment of an evaluation of 70 percent for 
anxiety reaction with headaches.

6.  Entitlement to an effective date earlier than March 26, 
1997, for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
February 1952, with service in Korea.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 1991 and June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In September 1995, the Board remanded this 
case to the RO.  The case was returned to the Board in July 
1999.  The veteran's representative filed a brief on appeal 
in October 1999. 

The Board notes that, at a personal hearing in March 1997, 
the veteran withdrew his appeal on the issues of entitlement 
to compensable evaluations for hemorrhoids and residuals of 
tonsillitis.  


With regard to the veteran's increased rating claims, the 
Board notes that the RO has, during the pendency of the 
appeal, assigned staged ratings for service-connected frozen 
feet and anxiety reaction with headaches, based on amendments 
to rating criteria and the evidence of record.  A rating 
decision issued subsequent to a notice of disagreement, which 
grants less than the maximum available rating does not 
abrogate the appeal on that issue.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  As the maximum schedular evaluation 
of 100 percent has not been granted for anxiety reaction with 
headaches, the veteran's claims for ratings in excess of the 
percentages assigned by the RO remain in appellate status.  

With regard to the veteran's service-connected foot 
disabilities, the schedular criteria for rating residuals of 
frozen feet/cold injury residuals were revised effective 
January 12, 1998, and further amended effective August 13, 
1998.  Under the earlier criteria, ratings were assignable 
for bilateral frozen feet from 10 percent to 50 percent.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  Under the 
amended criteria, each affected part, such as a foot, is to 
be evaluated separately, and ratings are assignable from 
10 percent to a maximum of 30 percent.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1999).  The Board finds that 
the veteran's claim for an increased rating for bilateral 
frozen feet under the former criteria remains in appellate 
status, because the 30 percent evaluation assigned by the RO 
for that disability was less than the maximum rating 
available.  The Board finds that the veteran was not 
prejudiced by the exclusion of that issue from a supplemental 
statement of the case in June 1999, which primarily dealt 
with the evaluation of his foot disabilities under the 
amended criteria, because the issue had been previously 
discussed in detail in prior rating actions, and in the 
statement of the case and supplemental statements of the 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that, under the amended criteria of 
Diagnostic Code 7122, only the evaluation of the left foot 
disability is still for appellate consideration, as the 
veteran has already been granted the maximum schedular 
evaluation of 30 percent for the right foot disability. 

FINDINGS OF FACT

1.  A bilateral frozen foot condition has been primarily 
manifested by subjective complaints of pain, numbness, and 
cold sensitivity; pain in the anterior thighs has been 
clinically related to tight hamstring muscles, and shooting 
pain in the ankles has been related to diabetic neuropathy.  

2.  From July 25, 1991, through January 11, 1998, and since 
then, the medical evidence of record does not contain any 
clinical findings of loss of toes or parts of the feet.  

3.  From January 12, 1998, medical evidence pertaining to 
residuals of a frozen left foot does not contain any clinical 
findings of tissue loss, nail abnormalities, color changes, 
locally impaired sensation or hyperhidrosis, or X-ray 
abnormalities, or of loss of toes or loss of parts of the 
feet.

4.  For the period July 25, 1991, through March 25, 1997, 
anxiety reaction with headaches was primarily manifested by a 
depressed mood productive of no more than definite social and 
industrial impairment, without evidence of prostrating 
headaches resulting in severe economic inadaptability.    

5.  A VA psychiatric examination on March 26, 1997, revealed 
an increase in psychiatric symptomatology productive of 
severe social and industrial impairment, but did not show 
total occupational and social impairment, totally 
incapacitating psychiatric symptoms bordering on gross 
repudiation of reality, virtual isolation in the community, 
or that the veteran was demonstrably unable to obtain or 
retain employment.

6.  Psychiatric symptomatology productive of severe social 
and industrial impairment was not shown by competent evidence 
prior to March 26, 1997, and entitlement to an evaluation in 
excess of 70 percent did not arise prior to March 26, 1997. 
CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
30 percent for residuals of bilateral frozen feet with right 
lumbar sympathectomy from July 25, 1991, through January 11, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).

2.  The schedular criteria for an evaluation in excess of 
20 percent for residuals of the frozen left foot from January 
12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1999).

3.  The schedular criteria for an evaluation in excess of 30 
percent for anxiety reaction with headaches for the period 
July 25, 1991, through March 25, 1997, are not met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

4.  The schedular criteria for an evaluation in excess of 70 
percent for anxiety reaction with headaches for the period 
commencing March 26, 1997, are not met. 38 U.S.C.A. § 1155, 
5107; 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

5. An effective date earlier than March 26, 1997, for 
assignment of an evaluation of 70 percent for anxiety 
reaction with headaches is not warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings for Foot Disabilities

Initially, the Board notes that the veteran's claims of 
entitlement to increased evaluations for foot disabilities 
are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran alleges that his service-connected 
disability has increased in severity, a claim for an 
increased disability evaluation is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed with regard to these issues, and no 
further assistance of the veteran is required to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7  

Effective January 12, 1998, 38 C.F.R. § 4.104, Diagnostic 
Code 7122 provides that each part affected by cold injury 
residuals (hand, foot, ear, nose) shall be evaluated 
separately and the ratings are combined, if appropriate, in 
accordance with 38 C.F.R. §§ 4.25, 4.26.  A 30 percent rating 
is warranted for cold injury residuals with pain, numbness, 
cold sensitivity or arthralgia, plus two or more of the 
following:  Tissue loss; nail abnormalities; color changes; 
locally impaired sensation; hyperhidrosis; or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 20 percent 
rating is warranted for pain, numbness, cold sensitivity, or 
arthralgia, plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  A 10 percent rating is 
warranted for pain, numbness, cold sensitivity, or 
arthralgia.

38 C.F.R. § 4.104, Diagnostic Code 7122 was revised again, 
effective August 13, 1998.  The revised criteria provide that 
a 30 percent rating is warranted for arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following:  Tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 20 percent rating is 
warranted for arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 10 percent rating is warranted for 
arthralgia or other pain, numbness, or cold sensitivity.  
Each affected part (for example, the hand, foot, ear, nose) 
is evaluated separately and the ratings combined in 
accordance with 38 C.F.R. §§ 4.25, 4.26.  

As the veteran had a claim pending at the time of the 
regulatory changes, the Board must consider the regulations 
which were in effect prior to January 12, 1998.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Under the former 
rating criteria, residuals of frozen feet with mild symptoms, 
such as chilblains were rated as 10 percent disabling, 
whether unilateral or bilateral.  Persistent moderate 
swelling, tenderness, redness, etc., was rated as 20 percent 
disabling when unilateral and 30 percent disabling when 
bilateral.  Loss of toes or parts, and persistent severe 
symptoms were required for a 30 percent rating when 
unilateral and a 50 percent rating when bilateral.  It was 
noted that there was no requirement of loss of toes or parts 
for 10 percent or 20 percent ratings.  

In November 1992, the veteran's wife submitted a statement, 
in which she said that the veteran had problems with his 
feet.  She stated that she had been married to the veteran 
for 28 years and had observed that his feet would turn white 
when cold.  She stated that the veteran had to wear heavy 
socks all year round, even in hot weather and that each year 
his pain had gotten worse.  

At a VA examination in May 1996, the veteran complained of 
having a limp and finding it difficult to walk, stand, or sit 
for any prolonged period of time, since undergoing a right 
lumbar sympathectomy due to frostbite residuals.  The veteran 
had been hospitalized prior to the examination for placement 
of a heart pacemaker and he presented to the examination in a 
wheelchair.  It was noted that the veteran was weak and shaky 
from his surgery.  A physical examination revealed that, with 
shoes and socks removed, the veteran's feet appeared to be 
normal in color.  The right foot was warmer than the left.  
There was some tenderness noted when the soles of the feet 
were palpated.  There were no unusual deformities of the 
toenails.  Diagnoses included history of severe frostbite of 
both feet in 1950.  

At a personal hearing in March 1997, the veteran testified 
that:  He had pain in his feet; his feet would swell, more so 
the right foot; and he wore support shoes.  

In late March 1997, at a VA general medical examination, the 
examiner, who had reviewed electronic VA medical records, 
noted that the veteran had been evaluated by a podiatrist in 
January 1997, to whom he had complained of numbness, burning, 
and a tingling sensation in both feet.  The veteran had also 
been seen by a physiatrist, whose impression was tight 
hamstrings and muscle imbalance.  The veteran was an insulin-
dependent diabetic.  On physical examination, the veteran 
arrived pushing a walker.  He did not have much difficulty 
taking off his shoes; he had mild difficulty lying and 
getting up on to an examining table.  Examination of the 
extremities revealed that knee jerks were one plus 
bilaterally.  There was an absent left ankle jerk.  Biceps 
and triceps were one plus bilaterally.  The feet were noted 
to be warm and pink.  Pedal pulses were one plus bilaterally.  
Tactile sensation was intact, bilaterally.  There was no 
muscle atrophy.  Diagnoses included postoperative back pain 
due to sacroiliitis and status post lumbar surgery.  The 
examiner commented that the veteran's pain in the anterior 
thighs was not related to frostbite or to the right lumbar 
sympathectomy, but rather was due to tight hamstring muscles, 
and that shooting pains in the ankles were due to diabetic 
neuropathy.  

As noted above, the former criteria of Diagnostic Code 7122 
required loss of toes or loss of parts of the foot for a 
rating in excess of 30 percent for bilateral frozen feet.  No 
loss of toes or parts has been demonstrated in the veteran's 
case and, accordingly, an evaluation in excess of 30 percent 
for residuals of bilateral frozen feet for the period July 
25, 1991, through January 11, 1998, is not in order.  

With regard to the amended criteria of Diagnostic Code 7122, 
the Board notes that care must be taken not to assign a 
disability evaluation using the manifestations of 
nonservice-connected disabilities of the left lower 
extremity.  See 38 C.F.R. § 4.14 
(1999).  At the most recent VA examination in March 1997, the 
examiner etiologically related pain in the anterior thighs to 
tight hamstring muscles, and shooting pains in the ankles to 
diabetic neuropathy, and not to residuals of frostbite or a 
right lumbar sympathectomy.  Therefore, as the medical 
evidence of record does not demonstrate any tissue loss, nail 
abnormalities, color changes, locally impaired sensation, or 
hyperhidrosis of the left foot, or X-ray abnormalities, a 
rating in excess of 20 percent for residuals of a frozen left 
foot is not in order.  Similarly, the former criteria for an 
evaluation of 30 percent (loss of toes or loss of parts of 
the foot) have not been met since January 12, 1998, and so 
entitlement to an evaluation in excess of 20 percent under 
the former criteria is not in order.  

As the preponderance of the evidence is against increased 
ratings for the veteran's foot disabilities, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  

II.  Increased Ratings for Anxiety 
Reaction with Headaches

The issues certified for appeal include:  Entitlement to an 
evaluation in excess of 30 percent for anxiety reaction with 
headaches for the period July 25, 1991, through March 25, 
1997; and entitlement to an evaluation in excess of 
70 percent for anxiety reaction with headaches for the period 
commencing March 26, 1997.

The veteran's claims for increased evaluations for anxiety 
reaction with headaches are well grounded, Proscelle, 2 
Vet. App. at 632, and the Board is satisfied that all 
relevant facts with regard to those issues have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a).  

Applicable regulations provide that, in evaluating a mental 
disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered.  The evaluation shall be based on all of 
the evidence of record which bears on occupational and social 
impairment, and not solely on an examiner's assessment of the 
level of disability at the moment of an examination.  
38 C.F.R. § 4.126(a) (1999).  

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996.  61 Fed. Reg. 52700 
(Oct. 8, 1996).  A statute provides, where compensation is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such an award or increase shall 
not be earlier than the effective date of the Act or 
administrative issue.  See 38 U.S.C.A. § 5110(g).  Under 
Karnas v. Derwinski, 1 Vet. App. 308, 312-3 (1991), when the 
law or regulations applicable to a claim change during the 
pendency of an appeal, the version more favorable to the 
veteran shall be applied.  In the veteran's case, the 
question thus becomes whether he was entitled to an increased 
schedular evaluation under the former criteria prior to 
November 7, 1996, and whether he is entitled to an increased 
evaluation under either the former or the revised criteria 
for the period commencing November 7, 1996.  

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9400, pertaining to generalized anxiety disorder, provided 
that a 10 percent rating was warranted with impairment less 
than the criteria for a 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating was 
warranted when there was definite impairment in the ability 
to establish and maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999) 
(Court) stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms used 
were "quantitative" in character, invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c). 

Prior to November 7, 1996, Diagnostic Code 9400 provided that 
a 50 percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and that, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
be so reduced as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating required that the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  The 
Court has held, however, that the criteria in 38 C.F.R. 
§ 4.132 for a 100 percent rating for psychiatric disability 
were each independent basis for granting a 100 percent 
evaluation and that, whenever unemployability was caused 
solely by a service-connected mental disorder, a 100 percent 
schedular rating was warranted.  Johnson v. Brown, 
7 Vet. App. 95 (1995).  

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9400, pertaining to generalized anxiety disorder, and a 
general formula for rating mental disorders, provide that a 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.              
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment and thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

38 C.F.R. § 4.124a, Diagnostic Code 8100 provides that a 10 
percent evaluation is warranted for migraine with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; a 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average once a month over the last several months; and a 50 
percent evaluation requires very frequent and prolonged 
attacks productive of severe economic inadaptability.

At a VA clinic in February 1992, he veteran complained of 
headaches and nightmares.  He stated that he would wake up 
sometimes at night with a nightmare.  He felt that he was 
unable to do any work secondary to medical and psychological 
problems.  On mental status examination, he was tearful while 
discussing traumatic wartime memories.  The assessments were 
depression and possible (?) delayed PTSD.

Later in February 1992, the veteran was admitted to a VA 
Medical Center (VAMC) with a complaint of bilateral chronic 
leg pain for which he had taken pain medication for 40 years.  
The veteran stated that the pain had caused him great anxiety 
which led to mild depression; he was able to manage the pain 
with medication and he hoped to return to work.  He had been 
using Percodan and Percocet.  A neurological consultation 
found chronic pain in the legs, peripheral neuropathy, and 
cluster headaches.  The diagnosis on Axis I was dysthymia 
secondary to chronic pain syndrome.  The diagnoses on Axis 
III were chronic pain syndrome, peripheral neuropathy, and 
cluster headaches.  A Global Assessment of Functioning (GAF) 
score of 80 was assigned, which denotes no more than slight 
impairment in social, occupational, or school functioning.  
The Board notes that the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).

In a statement received in November 1992, the veteran's wife 
stated that the veteran had had headaches for which he took 
medication ever since she met him in 1964 and, whenever they 
visited relatives or friends, they would have to leave 
because he would get a headache.

In November 1996, the veteran was admitted to a VAMC for 
evaluation of leg, hip, and back pain.  He complained of 
severe back pain.  He asked for more Percocet and for Demerol 
injections.  A neurological examination was nonfocal.  The 
veteran was seen by an orthopedic consultant.  He stated that 
intense pain in his back and lower legs had started with 
physical therapy manipulation the previous week, following a 
laminectomy.  The orthopedic specialist thought that there 
might be scar tissue adhesions causing pain.  Two days later, 
the veteran indicated that a Fentanyl patch had helped to 
relieve his pain.  X-rays then revealed multilevel discogenic 
disease.  There was concern that the veteran was developing 
tolerance of and dependence on pain medications.  A 
neurological consultation yielded an impression of probable 
postoperative pain with a strong functional component.

During hospitalization, the veteran continued to request a 
higher dose of pain medication.  He felt that the aging 
process did not account for his degenerative joint disease, 
and he asked if his pain could be due to a sympathectomy in 
1954.
Because of his pain, the veteran did not want to be 
discharged from the hospital.  Physicians determined, after 
review of CT scans, that there was no evidence that physical 
therapy caused his pain to begin.  It was not clear if the 
exacerbation of the veteran's pain was functional, due to 
tolerance of narcotics, or if there was an element of 
secondary gain.  The veteran stated that his wife worked and, 
if he was discharged, he would be home alone; he requested to 
be permitted to stay in the hospital 2 or 3 more weeks, but 
was informed by the attending physician that he did not meet 
the requirement of being acutely medically ill.  The veteran 
became angry and hostile.  A psychiatric consultant examined 
him.  She thought that the veteran had an anxiety and mood 
disorder exacerbated by medical problems; she recommended 
medication for his anxiety and depression, but he declined to 
take it.  On mental status examination, the veteran was 
animated and increasingly angry as he related his history; he 
was tearful at times; his mood was labile; he was very angry; 
he distorted the questions and became defensive; he was 
highly obsessional; he was depressed and hopeless; his memory 
was good; his judgment was questionable; his insight was 
poor.  

The day after the psychiatric evaluation the veteran was 
stable and ready for discharge.  He refused offers of a home 
health care aide and home physical therapy.  The orthopedist 
who had seen the veteran noted that she had seen him the 
previous day outside the hospital, talking with other 
patients, and he was in no apparent distress.  The veteran 
was discharged, and follow-up appointments were scheduled.  

At a VA pain clinic in February 1997, the veteran stated that 
he was so depressed over having pain that he had thoughts of 
putting a gun to his head.  The physician explained to the 
veteran that the key to management of his pain was his own 
efforts at reconditioning, with the assistance of physical 
therapy.  Impressions included refractory pain, increasing 
disability, opiate dependency, little patient effort at 
rehabilitation, poor pain and frustration tolerance, drug 
seeking.

At a VA mental health clinic in February 1997, the veteran 
was in constant pain; he was irritable, moody, angry, and 
depressed; he denied any suicidal intent; he had paranoid 
ideation and feelings of persecution.  Diagnoses included 
anxiety disorder by history, with symptoms of PTSD, and major 
depression.

At a personal hearing in early March 1997, the veteran 
testified that twice a month at a VA mental health clinic he 
was seeing the psychiatrist who had examined him during 
hospitalization in November 1996.

Upon careful consideration of the evidence, the Board finds 
that prior to November 7, 1996, when the former criteria for 
rating psychiatric disability were in effect, more than 
definite impairment, warranting a 30 percent evaluation, by 
reason of service connected anxiety disorder with headaches, 
was not demonstrated by competent evidence.  In this regard, 
the Board notes that, in February 1992, a GAF score was 
assigned which denoted no more than slight impairment in 
functioning, and the veteran indicated that he could manage 
his physical pain with medication and hoped to return to 
work.  Furthermore, prostrating migraine headache attacks 
resulting in severe economic inadaptability were not shown so 
as to warrant an evaluation in excess of 30 percent under 
Diagnostic Code 8100.  The veteran clearly became emotionally 
upset when he experienced subjective symptoms of pain related 
to residuals of back surgery.  However, it is the 
manifestations of his service connected psychiatric disorder 
which must be considered in evaluating the appropriate rating 
to be assigned.  It is the Board's judgment, based on a 
review of the evidence of record, that there has been no 
showing that the social and industrial impairment imposed by 
the service connected psychiatric disability prior to March 
26, 1997, was more than "moderately large in degree", that 
is, productive of definite impairment.  Therefore, 
entitlement to an evaluation in excess of 30 percent for 
anxiety reaction with headaches for the period July 25, 1991, 
through March 25, 1997, under the former rating criteria is 
not established.  The veteran's depressed mood and anxiety 
during the period November 7, 1996 (the effective date of the 
revised criteria) and March 25, 1997, are recognized as 
indicative of disability at the 30 percent level by the 
revised criteria.  The disability picture presented during 
the period November 7, 1996, through March 25, 1997, does 
not, the Board finds, more nearly approximate the revised 
criteria for a rating of 50 percent, which requires 
impairment due to such symptoms as disturbed speech, panic 
attacks, and impaired memory and abstract thinking, which 
have not been demonstrated in the veteran's case. 

At the VA mental disorder examination on March 26, 1997, the 
veteran's complaints included: intrusive thoughts about 
Korea, and waking up screaming; a bad headache once a week; 
and leg pain, worse on the right.  He suffered from 
hypertension, insulin-dependent diabetes mellitus, and he had 
a pacemaker.  He took multiple medications.  On mental status 
examination, the veteran was alert, cooperative, and 
adequately oriented.  He was distractible.  He showed 
dependence on emotional support.  His insight into his 
emotional sensations was limited, and his judgment was 
marginal.  His mood was depressed.  His speech was normal.  
His mental calculation skills were adequate.  He denied 
recent suicidal ideation.  The examiner found that the 
veteran's anxiety/depression and physical pain were 
reciprocally exacerbating.  The diagnoses on Axis I were 
PTSD, pain disorder, and medical dependence on opioids.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50.  The Board notes that a GAF score of 50 denotes 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.
 
At a VA mental health clinic in November 1997, the veteran's 
mood was anxious and dysphoric, and he reported thoughts of 
hostility not directed at anyone in particular.

Total social and occupational impairment by reason of anxiety 
reaction with headaches for the period commencing March 26, 
1997, such as would warrant an evaluation of 100 percent 
under the revised criteria has not been shown by competent 
evidence, as described above and so an evaluation in excess 
of 70 percent under the revised criteria is not in order. The 
former criteria for rating psychiatric disabilities are also 
for consideration and, under those criteria, the veteran is 
likewise not entitled to an evaluation of 100 percent for the 
period commencing March 26, 1997.  During and since the VA 
psychiatric examination on March 26, 1997, anxiety reaction 
with headaches has not resulted in the veteran's virtual 
isolation in the community, has not been productive of 
totally incapacitating symptoms bordering on gross 
repudiation of reality at that time, and has not rendered him 
demonstrably unable to obtain or retain employment, so as to 
entitle him to an evaluation of 100 percent for anxiety 
reaction with headaches under the former criteria and the 
holding in Johnson.  Entitlement to an evaluation in excess 
of 70 percent for anxiety reaction with headaches for the 
period commencing March 26, 1997, under either the former 
criteria or the revised criteria, is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999). 

III.  Earlier Effective Date

In evaluating the veteran's claim for an effective date 
earlier than March 26, 1997, for assignment of an evaluation 
of 70 percent for anxiety reaction with headaches, the Board 
notes that the effective date of an increased rating shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400 (1999). An 
effective date for an increase in disability compensation may 
also be assigned for up to one year prior to the date of the 
receipt of the claim if it is factually ascertainable that an 
increase in disability occurred prior to the date of claim 
and if the claim is received within one year from such date.  
See 38 C.F.R. § 3.400(o) (1999); Harper v. Brown, 10 Vet. 
App. 125, 126-7 (1997).  

In a rating decision of June 1998, the RO assigned an 
effective date of March 26, 1997, for a grant of an 
evaluation of 70 percent for anxiety reaction with headaches.  
The basis of the assignment of March 26, 1997, as the 
effective date for that benefit was that entitlement arose on 
that date, which was the date of a VA mental disorder 
examination, which showed increased symptomatology. 

In this decision, the Board has denied entitlement to an 
evaluation in excess of 30 percent for the period July 25, 
1991, through March 25, 1997.  For the reasons stated above 
explaining the reasons and bases for that action, the Board 
finds that entitlement to an evaluation of 70 percent did not 
arise until the VA examination of March 26, 1997, and, 
therefore, the effective date of entitlement to a 70 percent 
rating was March 26, 1997, and not earlier.  38 C.F.R. 
§ 3.400.

The preponderance of the evidence is against the veteran's 
claims for increased ratings for anxiety reaction with 
headaches and his claim for an earlier effective date for 
assignment of a 70 percent rating for anxiety reaction with 
headaches, and the benefit of the doubt doctrine does not 
apply with regard to those issues.  38 U.S.C.A. § 5107(b).

ORDER

An evaluation in excess of 30 percent for residuals of 
bilateral frozen feet with right lumbar sympathectomy for the 
period July 25, 1991, through January 11, 1998, is denied.

An evaluation in excess of 20 percent for residuals of a 
frozen left foot for the period commencing January 12, 1998, 
is denied.  

An evaluation in excess of 30 percent for anxiety reaction 
with headaches for the period July 25, 1991, through March 
25, 1997, is denied.  

An evaluation of in excess of 70 percent for anxiety reaction 
with headaches for the period commencing March 26, 1997, is 
denied.  

An effective date earlier than March 26, 1997, for assignment 
of an evaluation of 70 percent for anxiety reaction with 
headaches is denied.  


REMAND

A rating decision in August 1996 denied entitlement to 
service connection for lumbar disc disease with peripheral 
neuropathy as secondary to residuals of frozen feet.  The 
Board finds that a memorandum from the veteran's 
representative to the RO later in August 1996 constituted a 
notice of disagreement and initiated an appeal on that issue.  
See 38 C.F.R. §§ 20.200, 20.201 (1999).  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to the issue of entitlement to 
secondary service connection for lumbar disc disease with 
peripheral neuropathy.  38 C.F.R. § 19.26.  The Court has 
held that the proper course of action in such circumstances 
is to REMAND the matter to the RO.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the issue of entitlement to service connection 
for lumbar disc disease with peripheral neuropathy as 
secondary to residuals of bilateral frozen feet is hereby 
REMANDED to the RO for the following:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
addressed entitlement to secondary 
service connection for lumbar disc 
disease with peripheral neuropathy.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

The issue of entitlement to an effective date earlier than 
March 26, 1997, for a grant of TDIU is deferred, pending 
completion of RO action pursuant to this REMAND.

The purpose of this REMAND is to comply with the holding of 
the Court in Manlincon.  The appellant has the right to 
submit additional evidence and argument on the matter which 
the Board has REMANDED to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 


